Citation Nr: 1423394	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  11-18 866	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for degenerative disc disease of the thoracic spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Becker, Counsel






INTRODUCTION

The Veteran served on active duty from August 2002 to January 2007.  This matter comes before the Board of Veterans' Appeals (Board) from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Service connection for degenerative disc disease of the thoracic spine (claimed as back condition) was denied therein.  The Veteran appealed this determination.  Given her change of address during this process, jurisdiction was transferred to the RO in Hartford, Connecticut.  The Board remanded this matter for additional development in April 2012.  Review of the Veteran's paper and electronic claims files at this time shows that adjudication of this matter still cannot proceed.  It instead is REMANDED for more additional development.  

REMAND

The Board shall decide an appellate matter only after affording the appellant the opportunity to appear in person for a hearing.  38 U.S.C.A. § 7107(b) (West 2002).  A hearing therefore will be granted if the appellant or her representative expresses a desire to so appear.  38 C.F.R. § 20.700(a) (2013).  Hearings may be requested when submitting the substantive appeal (VA Form 9) or, subject to certain restrictions, at any time thereafter.  38 C.F.R. § 20.703 (2013).  There are three types of hearing that may be requested.  Central office hearings are held before a Veterans Law Judge at the Board in Washington, D.C.  Videoconference hearings occur when the Veteran appears at the RO and communicates via video with a Veterans Law Judge who remains at the Board in Washington, D.C.  Finally, travel board hearings allow Veterans to appear at the RO before a Veterans Law Judge who has traveled to that RO.

After a central office is scheduled, a request to reschedule must be made within 60 days of the notification of the date selected but not later than two weeks before this date.  38 C.F.R. § 20.702(c)(1) (2013).  Later requests to reschedule will be granted only for good cause, such as illness of the appellant or representative, difficulty in obtaining necessary evidence, and the unavailability of a necessary witness.  38 C.F.R. § 20.702(c)(2) (2013).  A request to reschedule a videoconference or travel board hearing must be made in writing and may be made at any time up to two weeks prior to the dated selected if good cause is shown.  38 C.F.R. § 20.704(c) (2013).  If the appellant fails to appear for the hearing and there was no request to reschedule it, a written request to reschedule must be made within 15 days.  38 C.F.R. § 20.704(d) (2013).  It must show good cause for the failure arising under such circumstances that a timely request could not have been made.  Id.

In the current appeal, the Veteran initially requested a central office hearing.  She was informed via letter dated in mid-January 2012 that this hearing would take place in mid-March 2012.  She submitted a request to her representative to have this hearing rescheduled and changed to a videoconference hearing "due to employment constraints" three days before the date of the hearing.  Her representative submitted this request to the Board the day after the hearing.  Despite the untimeliness of the Veteran's request and her scant explanation with respect to good cause, the Board's April 2012 remand granted the Veteran's request.  A videoconference hearing thus was scheduled for early August 2012.  The Veteran was informed of this via letter dated in early July 2012.  On the date of the hearing, her representative submitted a request to have it rescheduled "due to her employment."  This was reiterated in a Motion to Remand submitted by the representative in May 2014.

Now, the Board notes that the request to reschedule once again is untimely.  The explanation of good cause further once again is scant.  No explanation whatsoever has been provided as to why the request could not have been timely made.  It was not indicated, for example, that the Veteran's employment schedule is unpredictable even as close as two weeks out.  She nevertheless will once again be afforded the benefit of the doubt in all of these regards.  The request to reschedule her hearing for a second time is granted, in other words.  Arrangements accordingly shall be made to schedule the Veteran and her representative for a videoconference hearing.  As the RO schedules videoconference hearings, a remand is required.  The Board hereby informs the Veteran, however, that she should make every effort to attend the scheduled hearing.  VA's resources, to include those of the Board and the RO, are not inexhaustible.  Thus, the Board is unlikely to grant a third request to reschedule, particularly if it is untimely and contains little information as to why doing so is necessary. 

Accordingly, a REMANDED is directed for the following:

Schedule the Veteran for a videoconference hearing before the Board.  Notification of the date and time of the hearing shall be sent to her at her last address of record as well as to her representative.  After the hearing, the Veteran's failure to appear for it, or her cancellation of it, process this matter for return to the Board.

The Veteran is advised that she has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2002).  This remand is in the nature of a preliminary order and does not constitute a decision by the Board.  38 C.F.R. § 20.1100(b) (2013).

